DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.


16/952,702
16/048918
1. A method comprising: 




forming, by a processing system comprising a processor, a last merged context object from a first intent object and a combination of all prior related search requests after a previous context switch, wherein the first intent object comprises text of a first audible request; 
receiving, by the processing system, a second audible request;
 generating, by the processing system, a second intent object from the second audible request; 
determining, by the processing system, whether a new context switch has occurred based on a correlation of the last merged context object and the second intent object; 
and responsive to determining that the new context switch has occurred, performing, by the processing system, a subsequent content search based on the last merged context object and the second intent object.
2. The method of claim 1, wherein the correlation is determined based on keywords in the last merged context object and the second intent object.
3. The method of claim 1 further comprising, after receiving the first audible request, generating, by the processing system, a text signal, wherein the generating the first intent object is performed from the text signal.
4. The method of claim 1 wherein receiving the first audible request comprises receiving a search request.
5. The method of claim 1 wherein forming the last merged context object comprises timestamping the last merged context object.
6. The method of claim 1 further comprising: after forming the last merged context object, encoding, by the processing system, the last merged context object to form a context token; and communicating, by the processing system, the context token to a first device.
7. The method of claim 1 wherein determining that the new context switch has occurred comprises determining whether the last merged context object and the second intent object are related.
8. The method of claim 7 wherein determining whether the last merged context object and the second intent object are related comprises classifying keyword or qualifiers from the second audible request.
9. The method of claim 7 wherein determining whether the last merged context object and the second intent object are related comprises determining a classification weight in response to the second intent object.
10. The method of claim 9 further comprising adjusting the classification weight responsive to a connector word.
11. The method of claim 9 further comprising adjusting the classification weight responsive to a switching word.
12. The method of claim 9 further comprising adjusting the classification weight responsive to a reference word.
13. The method of claim 7 wherein determining whether the last merged context object and the second intent object are related comprises determining whether the last merged context object and the second intent object are related using a state vector machine based on the last merged context object and the second intent object.
14. The method of claim 6 wherein determining whether the last merged context object and the second intent object are related comprises using a state vector machine based on the last merged context object, the second intent object and a trained model.
15. A system comprising: a conversation manager forming a last merged context object from a first intent object and a combination of all prior related search requests after a previous context switch, wherein the first intent object comprises text of a first audible request; and a first device receiving a second audible signal, said conversation manager generating a second intent object from the second audible signal and determining whether a new context switch has occurred based on a correlation of the last merged context object and the second intent object, and responsive to the new context switch occurring, said first device performing a subsequent content search based on the last merged context object and the second intent object.
16. The system of claim 15 wherein the first audible request comprises a first search request and the second audible signal comprises a second search request.
17. The system of claim 15 wherein the correlation is determined based on keywords in the last merged context object and the second intent object.
18. The system of claim 15 further comprising a classifier module, wherein the classifier module determines whether the last merged context object and the second intent object are correlated by classifying keyword or qualifiers from the second audible signal.
19. The system of claim 15 further comprising a classifier module, wherein the classifier module determines whether the last merged context object and the second intent object are correlated by determining a classification weight in response to the second intent object.
20. A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: forming a last merged context object from a first intent object and a combination of all prior related search requests after a previous context switch, wherein the first intent object comprises text of a first audible request; generating a second intent object from a second audible request; determining whether a new context switch has occurred based on a correlation of the last merged context object and the second intent object; and responsive to determining that the new context switch has occurred, performing a subsequent content search based on the last merged context object and the second intent object.

1. A method comprising: 
receiving a first audible request at a first device; generating a first intent object comprising text of the first audible request; 
performing a first content search in response to the first intent object;
forming a last merged context object from the first intent object and a combination of all prior related search requests after a context switch; 


receiving a second audible request at the first device; 
generating a second intent object from the second audible request; 
classifying first data in the last merged context object and second data in second content object to determine whether the first data and the second data are related; 
and after classifying and when the first data and second data are related, performing a subsequent content search in response to the last merged context object and the second intent object.
2. The method of claim 1 wherein after receiving the first audible request, generating a text signal and wherein the generating the first intent object is performed from the text signal.
3. The method of claim 1 wherein receiving the first audible request comprises receiving a search request.
4. The method of claim 1 wherein forming the last merged context object comprises timestam ping the last merged context object.
5. The method of claim 1 wherein after forming the last merged context object, encoding the last merged context object to form a context token and further comprising communicating the context token to the first device and decoding, at the first device, the context token to form the context token.
6. The method of claim 1 wherein performing the subsequent action in response to the last merged context object and the first intent object comprises determining whether the last merged context object and the second intent object are related and wherein performing the subsequent action comprises performing the subsequent action in response to the last merged context object and the second intent object when the last merged context object and the second intent object are related.
7. The method of claim 6 wherein performing the subsequent action in response to the second intent object and not the last merged context object when the last merged context object and the second intent object are not related.
8. The method of claim 6 wherein determining whether the last merged context object and the second intent object are related comprises classifying keyword or qualifiers from the second audible request.
9. The method of claim 6 wherein determining whether the last merged context object and the second intent object are related comprises determining a classification weight in response to the second intent object.
10. The method of claim 9 further comprising adjusting the classification weight in response to a connector word.
11. The method of claim 9 further comprising adjusting the classification weight in response to a switching word.
12. The method of claim 9 further comprising adjusting the classification weight in response to a reference word.
13. The method of claim 6 wherein determining whether the last merged context object and the second intent object are related comprises determining whether the last merged context object and the second intent object are related using a state vector machine based on the last merged context object and the second intent object.
14. The method of claim 6 wherein determining whether the last merged context object and the second intent object are related comprises determining whether the last merged context object and the second intent object are related using a state vector machine based on the last merged context object and the second intent object and a trained model.
15. A system comprising: a first device receiving a first audible request; a conversation manager generating a first intent object comprising text of the first audible request; said first device performing a first search content in response to first intent object and forming a last merged context object from the first intent object and a combination of all prior related search requests after a content switch; said first device receiving a second audible signal; said conversation manager generating a second intent object from a second audible request; and said first device performing a subsequent search request in response to the last merged context object and the second intent object.
16. The system of claim 15 wherein the first audible request comprises a first search request and the second audible request comprises a second search request.
17. The system of claim 15 wherein the first device performs the subsequent action in response to the last merged context object and the second intent object by the conversation manager determining whether the last merged context object and the second intent object are related, said first device performing the subsequent action by performing the subsequent action in response to the last merged context object and the second intent object when the last merged context object and the second intent object are related.
18. The system of claim 17 further comprising a classifier module determining whether the last merged context object and the second intent object are related by classifying keyword or qualifiers from the second audible request.
19. The system of claim 17 further comprising a classifier module determining whether the last merged context object and the second intent object are related by determining a classification weight in response to the second intent object.
20. The system of claim 19 wherein the classifier module adjusts the classification weight in response to a connector word, a reference word and a switching word.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-6, 15, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kwon U.S. PAP 2014/0136212 A1.

Regarding claim 1 Kwon teaches a method (spoken dialog system and method, see abstract) comprising: 
forming, by a processing system comprising a processor, a last merged context object from a first intent object and a combination of all prior related search requests after a previous context switch, wherein the first intent object comprises text of a first audible request (a temporary dialog history including dialog section history that stores a speech intention between the user and the system in a dialog progress order using dialog flow information, see par. [0022];  a speech recognizing unit to generate the user utterance sentence by transcribing the user utterance, see par. [0011]); 
receiving, by the processing system, a second audible request (user response utterance based on the system utterance inquiry, see par. [0020-0021]); 
generating, by the processing system, a second intent object from the second audible request (generate a user utterance intention and pattern using a user response utterance, see par. [0021]);
determining, by the processing system, whether a new context switch has occurred based on a correlation of the last merged context object and the second intent object (a temporary dialog history management block to manage the history of the temporary dialog history based on a dialog context that is changed based on the user utterance intention through executing of the user response utterance generating block, see par. [0022]); 
and responsive to determining that the new context switch has occurred, performing, by the processing system, a subsequent content search based on the last merged context object and the second intent object (finding a system utterance pattern by searching the dialog library DB for a transition dialog with respect to a current subtask using a system speech intention informing the user about a progress state of the subtask at a point in time of start, end, or restart of the subtask, see par. [0031]).
Regarding claim 3 Kwon teaches the method of claim 1 further comprising, after receiving the first audible request, generating, by the processing system, a text signal, wherein the generating the first intent object is performed from the text signal (recognizing a user utterance as a user utterance sentence, generating a system utterance text, see par. [0010]).
Regarding claim 4 Kwon teaches the method of claim 1 wherein receiving the first audible request comprises receiving a search request (a system dialog managing unit to search for a system utterance intention and pattern by referring to the dialog knowledge DB with respect to meaning representation of several candidates for user utterance intention, see par. [0011]).
Regarding claim 5 Kwon teaches the method of claim 1 wherein forming the last merged context object comprises timestamping the last merged context object (The hierarchical task flow graph DB 210 stores dialog flow graph knowledge expressing a time series context between subtasks for performing the domain task, see par. [0069]).
Regarding claim 6 Kwon teaches the method of claim 1 further comprising: after forming the last merged context object, encoding, by the processing system, the last merged context object to form a context token ( a temporary dialog history 147 to store a dialog context change based on a corresponding intention after a user utterance intention is generated, see par. [0065]).; and communicating, by the processing system, the context token to a first device.
Regarding claim 15 A system (spoken dialog system and method, see abstract) comprising: 
a conversation manager forming a last merged context object from a first intent object and a combination of all prior related search requests after a previous context switch, wherein the first intent object comprises text of a first audible request (a temporary dialog history including dialog section history that stores a speech intention between the user and the system in a dialog progress order using dialog flow information, see par. [0022];  a speech recognizing unit to generate the user utterance sentence by transcribing the user utterance, see par. [0011]); 
and a first device receiving a second audible signal (user response utterance based on the system utterance inquiry, see par. [0020-0021]), 
said conversation manager generating a second intent object from the second audible signal (generate a user utterance intention and pattern using a user response utterance, see par. [0021]) and determining whether a new context switch has occurred based on a correlation of the last merged context object and the second intent object  (a temporary dialog history management block to manage the history of the temporary dialog history based on a dialog context that is changed based on the user utterance intention through executing of the user response utterance generating block, see par. [0022]), 
and responsive to the new context switch occurring, said first device performing a subsequent content search based on the last merged context object and the second intent object (finding a system utterance pattern by searching the dialog library DB for a transition dialog with respect to a current subtask using a system speech intention informing the user about a progress state of the subtask at a point in time of start, end, or restart of the subtask, see par. [0031]).

Regarding claim 16 Kwon teaches the system of claim 15 wherein the first audible request comprises a first search request and the second audible signal comprises a second search request (a system dialog managing unit to search for a system utterance intention and pattern by referring to the dialog knowledge DB with respect to meaning representation of several candidates for user utterance intention, see par. [0011]).
Regarding claim 20 Kwon teaches a machine-readable medium (spoken dialog system and method, see abstract), comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
forming a last merged context object from a first intent object and a combination of all prior related search requests after a previous context switch, wherein the first intent object comprises text of a first audible request (a temporary dialog history including dialog section history that stores a speech intention between the user and the system in a dialog progress order using dialog flow information, see par. [0022];  a speech recognizing unit to generate the user utterance sentence by transcribing the user utterance, see par. [0011]); 
generating a second intent object from a second audible request(user response utterance based on the system utterance inquiry, see par. [0020-0021]); 
determining whether a new context switch has occurred based on a correlation of the last merged context object and the second intent object  (a temporary dialog history management block to manage the history of the temporary dialog history based on a dialog context that is changed based on the user utterance intention through executing of the user response utterance generating block, see par. [0022]); 
and responsive to determining that the new context switch has occurred, performing a subsequent content search based on the last merged context object and the second intent object (finding a system utterance pattern by searching the dialog library DB for a transition dialog with respect to a current subtask using a system speech intention informing the user about a progress state of the subtask at a point in time of start, end, or restart of the subtask, see par. [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 7, 8, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon U.S. PAP 2014/0136212 A1 in view of Miller U.S. PAP 2011/0071819 A1.

	Regarding claim 2 Kwon does not teach the method of claim 1, wherein the correlation is determined based on keywords in the last merged context object and the second intent object.
	In the same field of endeavor Miller teaches an opportunistic context switching module, the opportunistic context switching module 134 handles the scenario where the user 106 does not respond to a prompt with the information that was requested by the natural language processor 104 and instead asks a question that is unrelated to the current active goal, see par. [0119]. The natural language processor 104 can index (i.e., build an index or indices) documents in the knowledge base 136 based on the respective concept(s) attributed to the phrase in the natural language input 108. In this manner, the natural language processor 104 is able to relatively quickly provide the response 110 to the user 106 by querying the index and returning/retrieving any documents with one or more concepts matching those attributed to the phrase within the natural language input 108, see par. [0024]. A unit 138 is a pairing of patterns of words, terms, concepts, or phrases provided in the natural language input 108 with a suitable response 110 from the knowledge base 136 that should trigger that response 110. The unit 138 pairings associated with any given response 110 may comprise many patterns contained in the natural language input 108 that should elicit that response 110, see par. [0026].
It would have been obvious to one of ordinary skill in the art to combine the Kwon invention with the context switching taught by Miller for the benefit of generating an appropriate response to patterns contained in natural language input, see par. [0026].

Regarding claim 7 Kwon does not teach the method of claim 1 wherein determining that the new context switch has occurred comprises determining whether the last merged context object and the second intent object are related.
In the same field of endeavor Miller teaches the opportunistic context switching module 134 handles the scenario where the user 106 does not respond to a prompt with the information that was requested by the natural language processor 104 and instead asks a question that is unrelated to the current active goal, see par. [0119].
It would have been obvious to one of ordinary skill in the art to combine the Kwon invention with the context switching taught by Miller for the benefit of generating an appropriate response to patterns contained in natural language input, see par. [0026].
Regarding claim 8 Miller teaches the method of claim 7 wherein determining whether the last merged context object and the second intent object are related comprises classifying keyword or qualifiers from the second audible request (Natural language processor attributes a concept to the phrase, see abstract).
Regarding claim 17 Kwon does not teach the system of claim 15 wherein the correlation is determined based on keywords in the last merged context object and the second intent object.
In the same field of endeavor Miller teaches an opportunistic context switching module, the opportunistic context switching module 134 handles the scenario where the user 106 does not respond to a prompt with the information that was requested by the natural language processor 104 and instead asks a question that is unrelated to the current active goal, see par. [0119]. The natural language processor 104 can index (i.e., build an index or indices) documents in the knowledge base 136 based on the respective concept(s) attributed to the phrase in the natural language input 108. In this manner, the natural language processor 104 is able to relatively quickly provide the response 110 to the user 106 by querying the index and returning/retrieving any documents with one or more concepts matching those attributed to the phrase within the natural language input 108, see par. [0024]. A unit 138 is a pairing of patterns of words, terms, concepts, or phrases provided in the natural language input 108 with a suitable response 110 from the knowledge base 136 that should trigger that response 110. The unit 138 pairings associated with any given response 110 may comprise many patterns contained in the natural language input 108 that should elicit that response 110, see par. [0026].
It would have been obvious to one of ordinary skill in the art to combine the Kwon invention with the context switching taught by Miller for the benefit of generating an appropriate response to patterns contained in natural language input, see par. [0026].
Regarding claim 18 Miller teaches the system of claim 15 further comprising a classifier module, wherein the classifier module determines whether the last merged context object and the second intent object are correlated by classifying keyword or qualifiers from the second audible signal (Natural language processor attributes a concept to the phrase, see abstract).

Claim 9-12 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwon U.S. PAP 2014/0136212 A1 in view of Miller U.S. PAP 2011/0071819 A1 further in view of Wang U.S. PAP 2011/0202533 A1.

Regarding claim 9 Kwon in view of Miller does not teach the method of claim 7 wherein determining whether the last merged context object and the second intent object are related comprises determining a classification weight in response to the second intent object.
IN a similar field of endeavor Wang teaches related queries for the user's query can be initially organized and weighted based upon probability of matching user intent. Subsequent user actions can be considered to dynamically recalculate or otherwise refine the user intent and present the related queries in a more meaningful manner and/or present more germane query options, see par. [0017]. 
It would have been obvious to one of ordinary skill in the art to combine the Kwon in view of Miller invention with the teachings of Wang for the benefit of refining a user’s intent and present related queries in a  more meaningful manner, see par. [0017].
Regarding claim 10 Miller teaches the method of claim 9 further comprising adjusting the classification weight responsive to a connector word (pairing of patterns of words, terms, concepts, or phrases provided in the natural language input, see par. [0026]).
Regarding claim 11 Wang teaches the method of claim 9 further comprising adjusting the classification weight responsive to a switching word (previous and/or subsequent query entries may be assigned equal weights or may be weighted differently, see par. [0033]).
Regarding claim 12 Wang teaches the method of claim 9 further comprising adjusting the classification weight responsive to a reference word (previous and/or subsequent query entries may be assigned equal weights or may be weighted differently, see par. [0033]).

Regarding claim 19 Kwon in view of Miller does not teach the system of claim 15 further comprising a classifier module, wherein the classifier module determines whether the last merged context object and the second intent object are correlated by determining a classification weight in response to the second intent object.
IN a similar field of endeavor Wang teaches related queries for the user's query can be initially organized and weighted based upon probability of matching user intent. Subsequent user actions can be considered to dynamically recalculate or otherwise refine the user intent and present the related queries in a more meaningful manner and/or present more germane query options, see par. [0017]. 
It would have been obvious to one of ordinary skill in the art to combine the Kwon in view of Miller invention with the teachings of Wang for the benefit of refining a user’s intent and present related queries in a  more meaningful manner, see par. [0017].

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Coifman ‘620 teaches a context identification module which uses prior use of text in a field as well as context in order to update a vocabulary, see par. [0102].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656